                Case 4:20-xr-90540-KAW Document 2 Filed 05/12/20 Page 1 of 9


                                                                                         
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2                                                                                          May 12 2020
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                         
 4 MAUREEN C. BESSETTE (CABN 165775)
                                                                                 
   Assistant United States Attorney                                              
 5                                                                                      
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        Fax: (510) 637-3724
          Email: Maureen.Bessette@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                        UNITED STATES DISTRICT COURT

11                                     NORTHERN DISTRICT OF CALIFORNIA

12                                                 OAKLAND DIVISION

13 IN RE:                                                    )   Case No.     4:20-xr-90540-KAW
                                                             )
14 REQUEST FROM VIETNAM FOR                                  )   Memorandum of Points and Authorities in Support of
   ASSISTANCE IN A SMUGGLING                                 )   Application for Appointment of Commissioners to
15 INVESTIGATION,                                            )   Execute Foreign Legal Assistance Request
                                                             )
16                                                           )

17                                                    INTRODUCTION

18           The United States is seeking an Order appointing Assistant United States Attorney Maureen C.

19 Bessette to be Commissioner to collect evidence requested by Vietnam (“the Request@) and to seek other

20 Orders, as needed, to execute the Request, as authorized by 18 U.S.C. § 3512. 1

21           A. Request for Production of Criminal Evidence Located in the NDCA

22           On March 18, 2019, the Central Authority of Vietnam, the People’s Procuracy, submitted the

23 Request for assistance. As stated in the Request, the Ho Chi Minh City Public Security, Investigation

24 Police Division requests legal assistance from the U.S. Department of Justice, Office of International

25 Affairs, in its criminal investigation. The investigation involves the smuggling of walnuts from

26 California into Vietnam, by mislabeling them as almonds. Vietnamese authorities believe that the nuts

27
     1
28     The United States does not have a Mutual Legal Assistance Treaty with Vietnam but hereby seeks to respond to Vietnam’s
     request pursuant to the principle of reciprocity.
     MEMO OF POINTS AND AUTHORITIES
               Case 4:20-xr-90540-KAW Document 2 Filed 05/12/20 Page 2 of 9




 1 were intentionally mislabeled in order to avoid the payment of import taxes, in violation of Vietnam

 2 Penal Code, Article 188 § 4 (smuggling).

 3          The facts are as follows:

 4          In July 2016, an entity in Vietnam (“Importer”) signed a contract to import walnuts from an

 5 entity in San Leandro, California (“Exporter”), with an attendant import tax of 30%. The accompanying

 6 customs declaration form dated July 30, 2016, declared that the 617 barrels consisted of almonds valued

 7 at USD $18,510, with an attendant import tax of 10%. Vietnamese authorities examined the 617 barrels

 8 and determined that they contained walnuts, valued at approximately USD $33,263), and an import tax

 9 of 30%.

10          Authorities interviewed the Importer who admitted that he had entered into a contract with the

11 San Leandro Exporter to buy 1,100 barrels of walnuts, for USD $41,250. The Importer prepared a

12 Customs Declaration form dated July 30, 2016, to reflect almonds, instead of walnuts, in order to pay

13 the lower 10% tax for almonds. The Importer also told authorities that he called the Exporter and asked

14 them to adjust the documents and contract for the shipment to make it appear that he had purchased 617

15 barrels of almonds for USD $18,510.

16          Authorities obtained a certificate of plant quarantine for this shipment, which showed the

17 exported product was 1,100 barrels of walnuts.

18          Vietnamese authorities ask the United States to obtain documents and testimony on this shipment

19 from the Exporter and the shipper.

20          Although there is no treaty with Vietnam obligating the United States to assist in responding to

21 the Request, the United States does so as a matter of reciprocity. The undersigned seeks to be appointed

22 Commissioner by this Court pursuant to 18 U.S.C. § 3512, in order to issue and serve Commissioner

23 Subpoenas on the above entities to obtain the requested information.

24          B. Authority to Grant the Request for Assistance Under Applicable Law

25          Pursuant to applicable statutory authority and its inherent authority, federal courts may issue

26 orders as necessary for the production of evidence requested by foreign countries, including issuing

27 orders appointing a person to act as a Commissioner to gather such evidence. See 18 U.S.C. § 3512.

28 ///

     MEMO OF POINTS AND AUTHORITIES
                                                         2
                 Case 4:20-xr-90540-KAW Document 2 Filed 05/12/20 Page 3 of 9




 1           When executing a treaty or non-treaty request for assistance from a foreign authority, an attorney

 2 for the government may file an application to obtain any requisite court orders under 18 U.S.C. § 3512.

 3 This section authorizes a federal court to issue such orders and provides in pertinent part:

 4           Upon application, duly authorized by an appropriate official of the Department of Justice,
             of an Attorney for the Government, a Federal judge may issue such orders as may be
 5           necessary to execute a request from a foreign authority for assistance in the investigation
             or prosecution of criminal offenses, or in proceedings related to the prosecution of
 6           criminal offenses, including proceedings regarding forfeiture, sentencing, and restitution.

 7                           *                        *                  *
             [A]n application for execution of a request from a foreign authority under this section
 8           may be filed . . . in the District of Columbia.

 9                           *                        *                       *

10           The term “foreign authority” means a foreign judicial authority, a foreign authority
             responsible for the investigation or prosecution of criminal offenses or for proceedings
11           related to the prosecution of criminal offenses, or an authority designated as a competent
             authority or central authority for the purpose of making requests for assistance pursuant
12           to an agreement or treaty with the United States regarding assistance in criminal matters.

13 18 U.S.C. § 3512(a)(1), (c)(3), (h)(2).

14           Congress enacted this section to make it “easier for the United States to respond to

15 [foreign] requests by allowing them to be centralized and by putting the process for handling

16 them within a clear statutory scheme.” 155 Cong. Rec. 6,810 (2009) (statement of Sen.

17 Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.

18 2086. 2 This section provides clear authority for the federal courts, upon application duly

19 authorized by an appropriate official of the Department of Justice, to issue orders that are

20 necessary to execute a foreign request.

21           An application is duly authorized by an appropriate U.S. Department of Justice official when the

22 Office of International Affairs 3 has reviewed and authorized the request, and executes the request itself

23
             2
24             Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
     authorized by 28 U.S.C. § 1782 (the “commissioner” process) to execute requests from foreign authorities. See In
25   re Request from the United Kingdom, 685 F.3d 1, 11 (1st Cir. 2012) (18 U.S.C. § 3512 provides a more
     streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests were executed prior to
26   enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247-49 (2004)
     (describing history of Section 1782). When enacting Section 3512, Congress anticipated that improved U.S.
27   handling of foreign requests would ensure reciprocity in response to U.S. requests for assistance in its criminal
     investigations. See, e.g., 155 Cong. Rec. 10,093 (2009) (statement of Rep. Schiff).
28           3
               The Attorney General, through regulations and Department of Justice directives, delegated to the Office
     of International Affairs the authority to serve as the “Central Authority” under treaties and executive agreements
     MEMO OF POINTS AND AUTHORITIES
                                                             3
                  Case 4:20-xr-90540-KAW Document 2 Filed 05/12/20 Page 4 of 9




 1 or delegates execution to another attorney for the government. 4 Upon such a duly authorized

 2 application, Section 3512 authorizes a federal judge 5 to issue “such orders as may be necessary to

 3 execute [the] request,” including: (1) search warrants under Fed. R. Crim. P. 41; (2) orders for

 4 electronic records under 18 U.S.C. § 2703; (3) orders for pen registers or trap and trace devices under 18

 5 U.S.C. § 3123; and (4) orders appointing a person to direct the taking of testimony or statements and/or

 6 the production of documents or other things. See 18 U.S.C. § 3512(a)(1)--(b)(1). In addition, a federal

 7 judge may order any necessary procedures to facilitate the execution of the request, including any

 8 procedures requested by the foreign authority to facilitate its use of the evidence. 18 U.S.C. § 3512(a)(1).

 9           Section 3512 also authorizes any person appointed to direct the taking of testimony or statements

10 and/or the production of documents. The appointed person has authority to: (1) issue an order requiring

11 a person to appear and/or produce documents or other things; (2) administer any necessary oaths; and (3)

12 take testimony or statements and receive documents or other things. 18 U.S.C. § 3512(b)(2). In

13 ordering a person to appear and/or produce documents or other things, the person appointed, commonly

14 referred to as the “commissioner,” typically uses a subpoena entitled “Commissioner’s Subpoena.” Any

15 such subpoena may be served or executed anywhere in the United States. 18 U.S.C. § 3512(f). A

16 sample “Commissioner’s Subpoena” is included as Attachment A.

17           C. The present request qualifies for assistance pursuant to applicable statutory authority

18           The Office of International Affairs has reviewed and authorized the Request, and is executing the

19 Request itself. Consequently, this application for an Order appointing the undersigned attorney as a

20 commissioner to collect evidence and to take such other action as is necessary to execute the Request

21 has been “duly authorized” within the meaning of Section 3512. In addition, the Request was submitted

22 by an appropriate “foreign authority,” the designated Central Authority in Vietnam, and seeks assistance

23 in a smuggling investigation, in violation of Article 188 § 4 of the Vietnam Penal Code, a criminal

24
     between the United States and other countries pertaining to mutual assistance in criminal matters. See 28 C.F.R.
25 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).
             4
                 “Section 3512 can be invoked only when authorized by OIA. . . Such authorization occurs when an
26 attorney for the government, or his or her office, receives the referral of the request for execution from OIA.”
     Memorandum from the Deputy Attorney General to Department of Justice Components (May 16, 2011) (on file
27 with the Office of International Affairs).
             5
28            The term “federal judge” includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
     1(b)(3)(B) (including a magistrate judge in the definition of federal judge).
     MEMO OF POINTS AND AUTHORITIES
                                                              4
               Case 4:20-xr-90540-KAW Document 2 Filed 05/12/20 Page 5 of 9




 1 offense in Vietnam. The requested Order is necessary to execute the Request, and the assistance

 2 requested, i.e., documents and testimony, falls squarely within that contemplated by Section 3512 and

 3 the Treaty. Finally, this application filed in the Northern District of California where the evidence lies.

 4          This application is being made ex parte, consistent with U.S. practice in its domestic criminal

 5 matters.

 6          When executing a foreign request for assistance in a criminal matter, Section 3512 authorizes the

 7 use of compulsory process comparable to that used in domestic criminal investigations and/or

 8 prosecutions. Because subpoenas utilized in U.S. criminal proceedings (i.e., grand jury and criminal

 9 trial subpoenas) are issued without notice to any person other than the recipient (i.e., no notice to targets

10 or defendants), orders and commissioner subpoenas issued in execution of a foreign request pursuant to

11 Section 3512 likewise should require no notice other than to the recipients. This is true even if the

12 Requesting state seeks financial records, because the Right to Financial Privacy Act, 12 U.S.C. §§ 3401

13 et seq., including its notice provisions, does not apply to the execution of foreign requests for legal

14 assistance. Young v. U.S. Dept. of Justice, 882 F.2d 633, 639 (2d Cir. 1989), cert. denied, 493 U.S. 1072

15 (1990); In re Letters of Request from the Supreme Court of Hong Kong, 821 F. Supp. 204, 211

16 (S.D.N.Y. 1993); In re Letter of Request for Judicial Assistance from the Tribunal Civil de Port-Au-

17 Prince, Republic of Haiti, 669 F. Supp. 403, 407 (S.D. Fla. 1987). Accordingly, this Court should

18 authorize a commissioner to collect the evidence requested without notice to any person other than the

19 recipient(s) of any given commissioner subpoena.

20          Therefore, the United States respectfully requests that this Court issue the attached Order,

21 pursuant to 18 U.S.C. § 3512, appointing the undersigned Assistant U.S. Attorney Maureen C. Bessette

22 as Commissioner, authorizing the undersigned to take the actions necessary, including the issuance of

23 commissioner’s subpoenas, as needed, to collect the evidence necessary to execute any pending request

24 for assistance and any subsequent supplemental requests in connection with the same matter, to do so in

25 a manner consistent with the intended use of the evidence.

26 ///

27 ///

28 ///

     MEMO OF POINTS AND AUTHORITIES
                                                          5
             Case 4:20-xr-90540-KAW Document 2 Filed 05/12/20 Page 6 of 9




 1                                             CONCLUSION

 2         Accordingly, the government respectfully requests that this Application be granted and that the

 3 accompanying Order Appointing the Commissioner be issued.

 4

 5 DATED: April 28, 2020                               Respectfully submitted,

 6                                                     DAVID L. ANDERSON
                                                       United States Attorney
 7

 8                                                                   /s/
                                                       MAUREEN C. BESSETTE
 9                                                     Assistant United States Attorney

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MEMO OF POINTS AND AUTHORITIES
                                                       6
Case 4:20-xr-90540-KAW Document 2 Filed 05/12/20 Page 7 of 9




           ATTACHMENT A
               Case 4:20-xr-90540-KAW Document 2 Filed 05/12/20 Page 8 of 9




             COMMISSIONER'S SUBPOENA FOR TESTIMONY AND DUCUS TECUM

                            UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                                CASE NO. CR 20- MISC

ISSUED TO: Representative of __________

       I, Commissioner Maureen C. Bessette, Assistant United States Attorney for the Northern District of

California, acting under authority of Title 18, United States Code, Section 3512, as well as a Commission

from a Federal Judge, for the purpose of rendering assistance to Vietnam, command that you appear before

AUSA Bessette at the United States Attorney's Office, located at 1301 Clay Street, Suite 340S, Oakland,

California 94612, on ___ __, 2020, at __:00 a.m., for inquiry in the Matter of Vietnam, involving

smuggling in violation of Article 188 § 4, Vietnam Penal Code.

       In addition, please bring the

       For failure to attend and provide testimony and/or said records, or for disclosure of the existence of

the subpoena, you may be deemed guilty of contempt and liable to penalties under the law.


DATE: April __, 2020                         _______________________________________
                                             Maureen C. Bessette
                                             Appointed Commissioner
                                             U.S. Attorney's Office, Northern District of California
                                             Telephone: (510) 637-3691
                Case 4:20-xr-90540-KAW Document 2 Filed 05/12/20 Page 9 of 9




                                      COMMISSIONER'S SUBPOENA

                    Issued under authority of an Order of the United States District Court
                                   For the Northern District of California
                                 Title 18, United States Code, Section 3512

RETURN OF SERVICE                                                        UNITED STATES OF AMERICA
                                                                         DEPARTMENT OF JUSTICE

I, being a person over 18 years of age, hereby certify that a copy of this subpoena was duly served on the

person named herein by means of:

Personal delivery to an individual, to wit:

(Name) _____________________________________________________________

(Title) ______________________________________________________________

(Address) ____________________________________________________________

personal delivery to an address, to wit:

(Description of premises) ________________________________________________

(Address) _____________________________________________________________

registered or certified mailing to:

(Name) _______________________________________________________________

(Address) _____________________________________________________________

( ) a.m., at ________ ( ) p.m. on _______ _

(SIGNATURE) ________________________________________________________

(TITLE) ______________________________________________________________

(DATE) ______________________________________________________________

Upon contumacy or refusal to obey, this subpoena shall be enforceable by order of the United
States District Court.
